Citation Nr: 0518420	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  04-08 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to July 
1956.

This appeal to the Board of Veterans' Appeals (BVA or Board) 
arose from April and May 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the veteran's claim for 
service connection for a left knee disorder.

In April 2005, to support his claim, the veteran testified at 
a hearing at the RO before the undersigned Veterans Law Judge 
(VLJ) of the Board.  A transcript of the proceeding is of 
record.

Before deciding this appeal, the Board must obtain a medical 
opinion.  So the case is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


REMAND

When completing a medical history questionnaire in August 
1952, in anticipation of beginning active duty in the 
military, the veteran denied a history of bone or joint 
deformities, arthritis, and "trick" or locked knees.  And 
there were no indications of a left knee disorder during the 
objective clinical portion of that evaluation.  He began 
serving on active duty that same month.

The following month, so in September 1952, the veteran 
complained of having experienced intermittent pain and 
stiffness in his left knee for the previous 2 years (which, 
if true, meant since about 1950 or thereabouts, so prior to 
entering the military).  On objective physical examination, 
there was moderate crepitation bilaterally, but X-rays were 
negative.



In May 1953, the veteran said he had experienced problems 
with his left knee "pretty near all his life."  He 
complained of unsteadiness, particularly after prolonged 
standing or walking.  He denied a history of a left knee 
injury.  He said the pain was in the lower part of the 
popliteal space.  An X-ray showed minimal narrowing of the 
left knee joint and a fragment of the medial condyle at the 
epiphyseal line and on a separated adductor tubercle.  A 
referral to orthopedics was recommended and the radiology 
report noted that its findings were equivocal and that 
another X-ray was suggested.  So in June 1953 additional X-
rays were taken and they indicated there was no pathology 
involving the left knee joint, and that the previously 
described fragment most likely represented an os flabellum, a 
sesamoid bone.

Another June 1953 record indicates the veteran reported a 3-
year history of left knee pain, beginning with a fall (which, 
if true, also meant since about 1950 or thereabouts, so prior 
to entering the military).  He said the knee pain had 
continued until he entered the military one year earlier, in 
1952, and that he had discomfort and pain on flexion during 
basic training.  He also said, about a month earlier, he had 
begun experiencing instability and an inability to fully 
extend his knee.  Upon admission for treatment, his left knee 
was swollen and tender, and he was unable to extend or flex 
it.  He received a full course of physical therapy and the 
discharge diagnosis was internal derangement of the left 
knee, with a minimal tear of the medial meniscus.  This 
condition was determined to have existed prior to service and 
was not incurred in the line of duty.

In August 1953, the veteran underwent an partial ostectomy of 
the tibia and left adductor tubercle.  The post-surgical 
records indicate he experienced some swelling and pain down 
the back of his leg.  The impression was normal post-
operative pain.



The veteran had no further complaints concerning his left 
knee for the duration of his time in the military.  And there 
were no indications of a left knee disorder when examined for 
separation from service in July 1956.  He had a well-healed 
and asymptomatic 7-centimeter scar on the medial aspect of 
his left knee.  It was noted that he had cramps in his legs 
prior to undergoing surgery for removal of cartilage from his 
left knee in 1953, and that he had good results from the 
surgery, despite some occasional aching after prolonged 
standing or walking, and no complications.  The veteran's 
military service ended that same month.

There are no medical records showing complaints, treatment, 
etc., involving the left knee at any time during the 1960s, 
1970s, 1980s, and early-to-mid 1990s.

The first objective clinical indication of a left knee 
disorder, after service, was in March 1998 when doctors 
determined the veteran had osteoarthritis.  An April 2001 
treatment note indicates he reported a history of left knee 
surgery during service.  And as for his current complaints, 
he said he had decreased flexion in his left knee.  There 
also was mild crepitus, bilaterally, without obvious effusion 
or warmth.  There was an old, healed medial scar on the left 
knee.  A May 2001 treatment note shows a history of obesity, 
osteoarthritis, and joint pains.

In August 2001, the veteran requested a cane for left knee 
pain from an injury he said he had sustained during service.  
In September 2001, his gait favored his left lower extremity 
and he was unable to flex his left knee completely.

A March 2002 statement from the veteran's housemate indicates 
he had known him for 10 years and that his left knee pain had 
worsened.

A July 2002 VA treatment note indicates the veteran reported 
a history of significant degenerative joint disease 
(arthritis) in the left knee, with a history of surgery.  He 
denied having any right knee symptoms.  He attributed his 
left knee pain to an injury during service and post-surgical 
management of a medial meniscectomy of his left knee.  He 
complained of pain on weight bearing and ambulated with a 
cane in his right hand.  On objective physical examination, 
there was mild genu varum bilaterally, but no evidence of 
effusion.  On palpation, there was some hypertrophy of the 
femoral condyles, medial prominence, and crepitus on patellar 
movement.  A May 2001 radiology report was reviewed, which 
stated that an X-ray of the veteran's left knee showed 
advanced degenerative arthritic changes of the medial joint 
compartment with associated patellar chondromalacia.  There 
were also advanced degenerative changes of the medial 
compartment of his right knee joint.  The assessment was 
degenerative joint disease of both knees, more symptomatic on 
the left.  A medial unloader brace for the left knee was 
prescribed.

A September 2002 VA treatment note indicates the veteran 
complained of knee pain medially and above the knee.  He 
denied right knee problems.  On objective physical 
examination, his gait was somewhat affected by his knee pain.

In October 2002, the veteran's sister submitted a statement 
alleging he did not injure his legs prior to service.

February and April 2003 VA treatment notes indicate the 
veteran reported being concerned with degenerative joint 
disease in his left knee, worsening knee pain, and back 
problems from favoring his left knee.  He also reported that 
an X-ray showed significant arthritis and that he had a 
history of meniscus surgery in the military.  On objective 
physical examination, both his knees appeared arthritic.  
There was no evidence of effusion or inflammation, but there 
was crepitus bilaterally with decreased range of motion on 
the left.  The assessment was degenerative joint disease.

An April 2003 radiology report indicates the veteran had 
severe degenerative joint disease of the medial patella 
femoral joint of the left knee.  Exercise and weight loss 
were recommended.



During his April 2005 hearing before the undersigned VLJ of 
the Board, the veteran testified that he initially hurt his 
left knee in the military during a 50-mile hike.  He denied 
having injured this knee either prior to or since service.  
He said he spent about a month in the hospital during service 
after injuring this knee, and that he later underwent surgery 
on this knee.  He also testified that he has had at least 
some knee pain during the more than 50 years since that 
surgery.  He went on to state that his physicians told him 
that his current knee problems are due to his surgery 
in service, but he acknowledged they did not actually write 
this down to confirm they indeed said this.

Based on this evidence cited, it is unclear whether the 
veteran had a left knee disorder prior to entering the 
military.  It is equally unclear whether, if he did, 
his preexisting left knee disorder was aggravated during 
service beyond its natural progression.

In a precedent opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
VA's General Counsel discussed the requirements for rebutting 
the Presumption of sound condition when entering the military 
under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304.  The General 
Counsel held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The veteran claimant is not required 
to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of 
this rebuttal standard attaches.  The provisions of 38 C.F.R. 
§ 3.304(b) are inconsistent with 38 U.S.C. § 1111 insofar as 
section 3.304(b) states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to service.  
Section 3.304(b) is therefore invalid and should not be 
followed.



VA's General Counsel went on to hold that, the provisions of 
38 C.F.R. § 3.306(b) providing that aggravation may not be 
conceded unless the preexisting condition increased in 
severity during service, are not inconsistent with 38 U.S.C. 
§ 1111.  Section 3.306(b) properly implements 38 U.S.C. 
§ 1153, which provides that a preexisting injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  
The requirement of an increase in disability in 38 C.F.R. 
§ 3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C. § 1153 and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C. § 1111.

The RO determined the veteran had a preexisting left knee 
disorder that was not aggravated during service beyond its 
natural progression.  And although the veteran underwent 
surgery on his left knee while on active duty, the RO 
indicated this, in and of itself, is insufficient to prove 
aggravation.  See, e.g., Verdon v. Brown, 8 Vet. App. 529 
(1996) (where the preexisting disability has been medically 
or surgically treated during service and the usual effects of 
treatment have ameliorated disability so that it is no more 
disabling than it was at entry into service, the presumption 
of aggravation does not attach).  See, too, Jensen v. Brown, 
19 F.3d 1413 (Fed. Cir. 1994) and Hunt v. Derwinski, 
1 Vet. App. 292 (1991) (temporary or intermittent flare-ups 
during service of a preexisting injury or disease are 
insufficient to be considered aggravation in service unless 
the underlying condition, as contrasted to symptoms, is 
worsened).

The RO, however, has not considered the veteran's claim under 
the more recent General Counsel opinion mentioned, VAOPGCPREC 
3-2003, and must do so before the Board to avoid unduly 
prejudicing the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  But before considering this precedent General 
Counsel opinion, the veteran must be examined to obtain a 
medical opinion indicating whether he had a left knee 
disorder prior to entering the military and, if he did, 
whether his preexisting left knee disorder was aggravated 
during service beyond its natural progression.  This medical 
opinion is needed to fairly decide his claim  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:  

1.  Schedule the veteran for a VA 
examination to obtain a medical opinion 
indicating whether he had a left knee 
disorder prior to entering the military 
and, if he did, whether his preexisting 
left knee disorder was aggravated during 
service beyond its natural progression.  
It the examiner determines the veteran 
did not have a left knee disorder prior 
to service, then please also indicate 
whether the veteran's current left knee 
disorder began in service or if his 
arthritis was initially manifested within 
one year of his discharge from the 
military.

To facilitate making these important 
determinations, the designated examiner 
should review the relevant evidence in 
the claims file - including a complete 
copy of this remand.

The examiner should discuss the rationale 
of the opinion.  If, per chance, an 
opinion cannot be provided without 
resorting to speculation, please 
expressly indicate this in the report of 
the evaluation.

Conduct all diagnostic testing and 
evaluation needed to make the requested 
determinations.



2.  Review the report of the VA 
examination to ensure it contains 
responses to the questions posed.  If 
not, take corrective action.  38 C.F.R. 
§ 4.2.  See also Stegall v. West, 11 
Vet. App. 268 (1998).

3.  Then readjudicate the claim in light 
of the additional evidence obtained.  
When readjudicating the claim, the RO 
must consider VAOPGCPREC 3-2003 
(July 16, 2003) to rebut the presumption 
of soundness.

4.  If the claim continues to be denied, 
send the veteran and his representative a 
supplemental statement of the case and 
give them time to respond to it before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


